IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-11129
                        Conference Calendar



CHRISTOPHER BIVENS,

                                         Plaintiff-Appellant,

versus

GEM CARS, INC.; STEPHENS COUNTY;
PHIL LEONARD; GARY LEDFORD; DON
SPIVEY; ALVIE CHASTEEN; ED CARY;
CRIS LANG,
                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:96-CV-646-Y
                       - - - - - - - - - -
                          April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.


PER CURIAM:*

     Christopher Bivens, Oklahoma prisoner # 232608, appeals from

the district court’s dismissal of his civil rights suit as

frivolous pursuant to 28 U.S.C. § 1915(e)(2).    As Bivens's appeal

presents no exceptional circumstances, his request for the

appointment of counsel on appeal is DENIED.     Cooper v. Sheriff,

Lubbock Co., Texas, 929 F.2d 1078, 1084 (5th Cir. 1991).     Bivens

contends that the district court abused its discretion by


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-11129
                                -2-

dismissing his suit.   We have reviewed the record and find no

reversible error.   Accordingly, the judgment is AFFIRMED for

essentially the reasons stated by the district court.   See Bivens

v. Gem Cars, No. 4:96-CV-646-Y (N.D. Tex. June 24, 1997).

     MOTION DENIED; AFFIRMED.